HALL, Judge.
The appellant was charged with a grand theft in the second degree which occurred in September of 1983. He pled no contest to the charge on October 31,1984, and was placed on probation. On March 25, 1987, the appellant was found to have violated the terms of his probation, was adjudicated guilty of the grand theft, and was sentenced to two years’ imprisonment under the guidelines.
*528The appellant contends that he did not affirmatively elect to be sentenced under the guidelines at the sentencing hearing of March 25, 1987. He admits that his counsel and the court discussed the appropriate guidelines sentence but alleges that mere discussion does not constitute an affirmative election.
In the instant case the record affirmatively reflects that the appellant did elect to be sentenced under the guidelines at his original sentencing hearing on October 81. The record does not contain a transcript of that hearing reflecting otherwise, and it does contain a scoresheet that was prepared and utilized in sentencing the appellant. Since the appellant elected guidelines sentencing at his original sentencing hearing, his argument that he was not given the opportunity to do so at the subsequent sentencing hearing is without merit.
Affirmed.
SCHOONOVER, A.C.J., and LEHAN, J., concur.